Salinger, J.
(Dissenting.) — I. The majority rules that the words of Section 1131 of the Code of 1897, which permit women to vote “on the question of increasing the tax levy” grant them the right to vote on whether a municipal court shall be established. These quoted words must be construed either “according to the context or the approved usage of the language”, or else according to “such peculiar and appropriate meaning in law” as they “may have acquired”. It is not vital with me that I think “tax levy” has acquired such meaning in law, because I am firmly persuaded that on neither of said rules of construction is “on the question of increasing the tax levy” the equivalent of “on the question whether a municipal court shall be established”. Later, I shall attempt to show that the section of the Code which gives women the right to vote on some questions is an exception to the system of laws of which it is a part and must, therefore, be interpreted by what is termed strict construction. Assuming for the present that this section of the Code is such exception, it follows that its plain words may not be enlarged by strained and irrelevant reasoning — by attempts “to quibble” — to use words with which the majority characterizes all reasoning against the conclusion which it reaches. I regret that it seems to me to follow from this that one cannot get to relevant dis*689cussion of what is the proper construction of this statute until much that is said by the majority is swept out of the path.
Why must we consider the general attitude of Iowa general assemblies towards the rights of women, “for many years”, in interpreting the plain words that one such body has written into this statute? Friendly assemblies might permit women to vote on many things and not include the right to vote on the establishment of municipal courts. Wherefore, that they weré friendly is no evidence that they gave this particular permission. Such courts are a quite recent development, and many an assembly that helped year on year to make the friendly legislative trend which the majority invokes as an argument, had their being and met their end before such courts were thought of. That 50 years ago an Iowa legislature licensed women to become wireless telegraph operators because it was friendly to advancement of womankind would be a proper capstone for this ‘ ‘ argument ’ Again, assemblies less friendly might, as a sop, grant the relatively unimportant right to vote on the establishment of this court— quite of no consequence to the large body of Iowa women— and fail to grant voting rights of real general value, say on whether bonds for school purposes should be issued. In a word, since a friendly legislature might not grant it, and one less friendly might, the fact that legislatures have been friendly quite generally, and for many years, is no proof that a particular section of the present Code permits women to vote on whether a city court should be established.
Those things which prove that there is a general friendly trend in Iowa legislation were not done all at one time. They were parts of an evolution. It is because some legislature took the first,' another took a second, and still another the third, step in this evolution by the granting of some right that women had not theretofore possessed, that it is truth that general legislative progress has been made to enfranchise them. Following the majority to the bitter end, this would demon-*690strata that, since the first and the second and the third assemblies were friendly, and each passed some act that proves that they were, therefore, the second legislature enacted what did not become a statute until the third legislature made it one. That there has been ‘ ‘ steady progress of our state legislature for many years” toward removing disabilities imposed on women, does no more prove that a right to vote on a particular question has been given than the fact that a farmer is steadily progressive proves that he has Yale locks on the doors of his house. The ujajority is warranted by conditions in saying what it does in effect say — that sentiment is constantly growing for the belief that no good reason exists for denying full participation in civic administration on account of sex. This is a steady progress towards full enfranchisement. On the reasoning of the opinion, this friendly attitude, steadily and progressively grown stronger, is evidence that the Constitution has been amended to permit women to vote on all that men vote on. The one flaw in the chain of this reasoning is that the Constitution has not yet been thus amended.
And again: If what the majority asserts is true equally whether this particular statute has or has not been enacted at all, or, the statute having been enacted, yet what is asserted would remain true though all men conceded that as enacted it does not give women the right to vote on establishing courts — ■ how can the fact that what is asserted is true be any evidence that this statute gives the right to vote on this question ? Some people do not pay their debts, no matter what provisions are made by statute for collecting debts. Would the fact that many people do not pay their debts be evidence that a certain section of the Code had provided a specified means of collecting? Let us agree that there has been “steady progress of our state legislature for many years toward the complete emancipation of woman from her disabilities and discriminations formerly imposed upon her by the law”; and agree that “it is difficult to imagine any good reason why she, who is man’s equal in other rights of person and property, and has *691no less interest than he in good government and social order, should not equally with him make her voice heard and her influence felt at the ballot box, where all questions affecting the common good are put to their common test”; and also agree that, “when that time arrives and equality in fact as well as in name is accomplished”, we may “confidently expect an advanced standard of good citizenship and a more truly republican form of government”. But would not all this be as true if Section 1131, Code, 1897, had never been enacted, or, if enacted, it confessedly did not give women the right to vote on whether municipal courts should be established? If this statute had not been enacted at all, it would be just as difficult to imagine a good reason why women should not be permitted to help influence for the common good at the ballot box. If it were confessed that the women of Des Moines did not have the right to vote on the referendum in question, it would be as true as ever that one might confidently expect that her participation in governing the republic by the ballot box would promote an advanced standard of good citizenship, and a more truly republican form of government. As said, since all that the majority advances here will be exactly as true though no statute permitting women to vote on court establishment had ever been passed, the truth of what is asserted can by no possibility prove that the legislature has given this particular permission.
2. I agree that, though the legislature could not constitutionally enact that women might vote for public officers, it could give them the right to vote “upon such questions of public policy as might be submitted to popular referendum”. I agree that to do this would “in some measure protect her own rights as a citizen and property owner”, but am constrained to deny that because the legislature might have thus authorized, it therefrom follows that this “is what the statute attempts to do”. An attempt to demonstrate why deducing in this fashion is not warranted has been already made.
It must be said, in addition, that this particular claim of *692the majority proves altogether too much. If Section 1131, Code, 1897, is broad enough to permit women tq vote on every question of public policy submitted to popxxlar referendum, provided either affirmance or rejection affects or may affect their rights as citizens and property owners then this section of the statute which is so written ^s to plainly indicate that the right to vote therein given is given as an exception to general rules, and upon clearly specified questions alone, will no longer, upon mere inspection, be any guide as to what women may vote on. That right will depend upon the outcome of a debate over what is a correct analysis of the general class to which the proposition belongs, and of the possible consequences, respectively, of carrying or defeating such proposition, instead of upon consideration which looks only to whether the proposal is one specified by the statute which is confessedly the sole authority for voting on any proposition. The investigation will not be of what the Code says, but of whether the question submitted is one as to which it may be claimed that it involves a question of public policy which in some measure protects the rights of woman as a citizen and property owner.
This construction is certainly broad enough to permit women to vote on questions that are not even suggested in Sec. 1131, Code, 1897. Suppose we had a law, as some states do have, under which a referendxxm vote is taken on whether intoxicating liquors shall be sold for a stated future period. Hall v. City of Madison, (Wis.) 107 N. W., at 33, left column. On the constitution of the majority, Section 1131, Code, 1897, would permit women to vote on that referendum. For it may not be doubted that the question involves public policy, and that women, especially, have much in the settlement of such a question which involves not only in a measure, but in a great measure, protecting their rights as citizens and property owners. Section 1131 is an exception and in terms limits her right to vote to the questions of “issuing any bonds for municipal or school purposes, and for the purpose of borrow*693ing money, or on the question of increasing the tax levy”. On the face of it, voting on the referendum as to whether intoxicating liquors shall be sold is not included. But, in effect, the opinion says that she may vote on licensing saloons; of course, not because the statute so says, but because it can be proved that the referendum involves a question of public policy, whose settlement may in a measure bear on the protection of the rights of woman as a citizen and property owner. In other words, “Shall saloons be licensed for the year next following?” is equivalent to the question, “Shall any bonds be-issued for municipal or school purposes?” or to the question, “Shall there be money borrowed?” or to the question, “Shall the tax levy be increased?”
Whether a city shall establish and maintain parks— municipal lungs that enable the children of the community to. grow up strong and healthy — concededly involves public policy, and, clearly, women are especially and deeply interested. Manifestly, whether such parks shall or shall not be bought and maintained at the expense of the taxpayer involves her rights as a citizen. Therefore, the narrow language of Section 1131, Code, 1897, authorizes her to vote on this proposition. On the same reasoning, this statute permits her to vote on whether a sewer system or a drainage district shall be established and maintained, or a paving enterprise initiated. If the establishing of the park or these other civic enterprises did not involve the creation of a penny of debt, they would still be questions of public policy, affecting the rights and privileges of all citizens. If they involve expenditure and resulting additional tax burdens, they are clearly measures which affect, or may affect, all citizens who are property owners.
Whether a high power means for rapid transit shall be permitted to occupy the streets involves naturally, though potentially, increased danger to life and limb to all who must pass upon these-streets. It may mean the shutting off of light and access to property abutting, for which damages are com*694pensation in theory only; may involve the expense of additional policemen and the repaving of streets. The proposition to grant. such franchise is one of public policy always; it affects the rights and privileges of the citizens as such always. It does or may affect them as taxpayers. Therefore, the right to vote on whether municipal or school bonds shall be issued, or whether money shall be borrowed by a city, town or school district, or whether the tax levy in such units of government shall be increased, authorizes women to vote on whether a trolley line shall be given a franchise.
Up to the time that the majority rewrote it, the statute limited the suffrage rights of women to voting on questions of issuing bonds for municipal or school purposes, borrowing money, or increasing the tax levy. As by it rewritten or amended, the statute authorizes them to vote on anything that involves public policy, providing that voting thereon is a means of in some measure protecting their rights as citizens and property owners.
The answer to all this is that, when the question before a court is whether a specific statute has granted a specified right, ho sound canon of construction enables it to affirm that such right has been granted, merely because there is a tendency to grant it, no good reason for denying it, and it would be a benefit to humanity if it were granted. Such arguments may most properly be employed in urging a legislature to grant this right; they may most, properly be addressed to assemblages of electors for the purpose of promoting sentiment and organization that will ultimately obtain the right,* but it seems to me that they are not available to a court in construing the plain words of a statute that has already been passed. No matter how desirable and beneficial it is that women should have the right to vote on some particular question, this can never be proof that certain written words have given them that right. Once depart from this self-evidently right standard of construction, and there is no longer a substantial need which justifies the expense, and the loss of time *695to the members, involved in convening a session of the general assembly. 'Whenever the time comes that statutes enacted by the assembly can be enlarged beyond their plain language because the supreme court thinks enlargement is desirable, beneficial and just, it will be cheaper to save it the labor and embarrassment of wrestling with what the legislature has written, and to give the court power in the first instance to declare anything to be the law which in the judgment of the court is good public policy, or removes what it thinks is an unjustified discrimination or disability. And it will work no change for those who employ lawyers to advise on what the law is. There is nó' practical difference between being told that the legislature has declared what the law seems to be, but that the Supreme Court may at any time amend it retrospectively, and being advised that it cannot be known what the law is, except by doing what is proposed, and then finding out on appeal whether there was a right to do it.
No better summing up of my attitude may be found than the following words of Mr. Justice Marshall, dissenting in Hall v. City, (Wis.) 107 N. W. 31, 37:
“So we have now here for consideration only a cold question of law. Warm it all we may with beautiful expressions as to the broad field of woman’s influence, and her disposition to fully occupy it; illuminate it all we can by the light of right public policy, it remains a question of law still, not one as to what the law ought to be, or what we would have it to be, but of what it in fact is, as voiced by the lawmaking power and declared by this court. I would not willingly yield to anyone in thought or expression or deed in paying tribute to the capacity and disposition and accomplishments of woman in moulding the destinies of children, I could sit, as it were, at the feet .of motherhood in supreme satisfaction and veneration, singing praises before the mind’s personification of its beauty and grandeur and usefulness, towering above all other things in preparing the young to cope successfully in the activities of life. But however much I may think womankind should be *696allowed and in fact should participate in governmental affairs ‘pertaining to school matters’, I must face the stern fact that courts do not make the iaw; they only declare it as they find it. ’ ’
In his further words, I desire to add, “that I do not intend to suggest want of appreciation of that situation by others: to claim the slightest superiority in that regard for myself. It isi only to emphasize the point of view from which I take my observation of the written and the unwritten law on the subject in hand.”
3. In support of another argument which has some family resemblance to others already commented upon, the opinion points out that the act authorizing municipal courts provides for stated salaries for municipal judges, and for a clerk and a bailiff, and for payment to deputies of such compensation as the council'may allow; that it authorizes each judge to appoint a shorthand reporter whose compensation shall be $6 per day; that half of the salaries of such officers and also of all expenditures shall be paid by the city and the other half by the county; and (from which it does not at all follow that more than renting a building will be needed) that the council shall provide a suitable place for holding the court, and for the accommodation of the officers of the court. It is also pointed out that the new court and the officers thereof shall, ipso- facto, supplant any superior, mayor’s, police, and justice of the peace courts, and the officers of said courts.
It is said that ‘4 The city is at least authorized by the vote under this act to do so, and, if it does, this will necessarily increase the tax levy”; attention is called to it that it is conceded in a stipulation that the city has no funds on hand to. spend for the purpose of establishing a municipal court; and further said that “if the city had money on hand to furnish court rooms and pay the other expenses in carrying out this act and the vote, and would have the right to do so, it would ; o necessary to make a new levy to take the place of money so . • pended.”
*697What this manifestly states and claims is this: 1. It will cost money to establish and operate the new court. 2. The city has not on hand at this time, any funds wherewith “to furnish court rooms and pay the other -expenses in carrying out this act and the vote.” Therefore, it will never have any such funds on hand, unless it does what will “necessarily increase the tax levy”. This is “fortified” with reasoning that it must be assumed without any evidence, (1) that no use of the ■present tax levy will be able to get in funds not now on hand in amounts sufficient to meet these expenditures minus what will 'come in from fees, and (2) that, — the same assumption in a different form, — though there were money sufficient in hand and it were used for the purpose, “it would be necessary to make a new (and increased) levy to take the place of money so expended”.
The mere stating of this set of “corollaries” is a sufficient disproof of them. To cap the climax — possibly in recognition of how weak the argument is for the proposition that an increased levy must result — it is said, I think in terms, but certainly in effect, that it is not material the proof fails to show that there will be an increased levy.
That it is immaterial “to consider evidence as to how much profit, if any, there might be by establishing or failing to establish such courts”, and that “the question of the right of women to vote does not depend upon the question as to whether they are, in fact, established”, because “the city is at least authorized by the vote . . . to do so”, is to me utterly inexplicable. The very life of any claim that women were entitled to vote at this referendum is that the question submitted was the equivalent of whether the tax levy should be increased. Without evidence that the court would ever be established, and, if established, of what it would cost to establish and maintain it above the sums received by way of fees and those saved over expenditures under the system supplanted by this court, it is impossible to find that there ever would be a tax levy for that purpose — much less an increased levy. This *698failure,of proof is immaterial upon just one theory, and that is the one the majority adopts, to wit, that voting “yes” on the question “Shall a municipal court be established?”, with an appreciation that it may cost more money than will be taken in through fees, is equivalent to voting “yes” on the question ‘ ‘ Shall the -tax levy be increased for the purpose of establishing a municipal court ? ’ ’ Stated differently, one who votes for an establishment that may or may not cost more than it brings in is, as a matter of law, voting for an increase in the tax levy.
Concede that the voters thought of it as a possibility that the court might not earn all that it would cost, and that some of them had in mind that an increased tax levy would or might therefore result, it is still unbelievable that, when the legislature said women might vote “on the question of increasing the tax levy”, it thereby intended to give them the right to vote “on any proposition if it is debatable whether carrying same out will cost more than is. received, and it is therefore possible there will be an increased levy. ’ ’ These are not alike in words. The majority thinks that they are equivalents, in effect, on the reasoning that, if one be empowered to act, he is authorized to do all that may or might be required to effectuate such act. But see Chapter 34 of 32d G. A. Now, if that be sound, the woman vote on this proposition would be legal if the statute did not grant them the right to vote on “increasing the tax levy”. On the reasoning of the opinion, voting on the establishment of a municipal court is as well authorized by the permit to vote “on the question of issuing any bonds for municipal or school purposes”, or by the permission to vote on “borrowing money”. For a municipal court is something for municipal purposes; and to establish one, especially if a building be erected, may require borrowing, or the issuing of bonds, precisely as much as it may require the increasing of the tax levy. On this reasoning, it would be quite immaterial that either specification was omitted, for either left in would give as much authority as any omitted.
*699If the question whether such court shall be established submits whether the tax levy shall be increased, it just as much submits whether money shall be borrowed or bonds issued — and eo converso. Neither of them is found in the proposal to establish the court. Either might result from establishing it.
If it was the legislative intent to permit woman to vote upon anything-that might add to her burdens as a taxpayer, the specific permit to vote if the tax levy be increased is useless, because it is included in and less broad than adding to tax burden. For compelling the paying of taxes for a civic enterprise is a burden, though the tax levy be not increased. If her money were not needed for such enterprise, a decrease in the tax levy might be found justified, and her burdens lightened.
By excepting, the right to vote on the selection of officers, which cannot, under the Constitution, be given women, the legislature has power to say that they may vote at all city, town or school elections. It follows that the simple words, “Women may vote at all city, town and school elections, but not on the selection of officers”, would be authority to vote at such elections “for the purpose of borrowing money” or “on the question of issuing any bonds for municipal or school purposes” or “on the question of increasing'the tax levy”, or — what the court has written into Section 1131 — “on any proposition if it is debatable whether carrying it out will cost more than is received, and it is therefore possible there will be an increased tax levy”. It follows, in turn, that, if it was the intent to permit voting upon all propositions that might cause additional burdens, it was idle to write these three specific permissions.
It is perhaps doubtful whether, with the selection of officers eliminated, more could ever arise to be voted on at city, town pr school elections than proposals which might necessitate borrowing, issuing bonds; increasing tax levies, or in some way create a possibility of burdening the taxpayer. But if *700more could arise to be voted on, this simple supposed statute would authorize voting on that as well as on said stated proposals. If it was the intention to make the right to vote thus plenary, why was not that said in the supposed statute of few unmistakable words, instead of trying to give power to vote on all things by merely specifying part of the things that can arise to be voted on? See Hall v. City, (Wis.) 107 N. W., at 33, right column; Holmes & Bull Furniture Co. v. Hedges, (Wash.) 43 Pac. 944.
It was worse than merely idle to express such an inten•tion, without any general words of grant, and with nothing but distinct enumerations. Some as captious as the writer mi^ht misunderstand this, and think that specific grants alone were given. In other words, on the reasoning of the majority, the intention to give the power to vote upon all questions was so expressed as to make it reasonably possible that the power to vote upon some things would be denied, because not included in the enumeration. In still other words, the' legislature expressed a desire that women should vote on all propositions that might add to their burden as taxpayers, by distinctly conferring nothing but the right to vote upon what is less than all such propositions. For example, enterprises that require neither the borrowing of money, the issuing of bonds nor the increase of the tax levy, might yet operate to add to the burden of the taxpayer.
Proceeding without regard to the argument of the majority that it is immaterial whether the municipal court will ever be established, and assuming that it will be, and waiving the failure to show that there will be a deficit if the court be established, but starting with the proposition that, unlike the case of building a schoolhouse or the undertaking of some other civic betterments, there will be an income as well as an outlay, keeping in mind that fees will be received, against what may be expended in maintaining the court, and assuming that the fees received will be those heretofore received by the courts *701and officers that are superseded, and considering the possibility that the jurisdiction of the municipal court is or may be made larger than any of these, and, therefore, that there may be fees other and additional to such as were receivable by the superseded courts and officers; and it may transpire that the predicate for permitting women to vote will be found to be absent, because there may prove to be a surplus in the treasury, after women have been permitted to vote upon the establishment because, and only because, it was tantamount to increasing the tax levy. It must be as permissible to speculate reasonably upon the mere relative size of an income, when it,is certain that there will be one, as to guess that the outgo will be smaller than the income, and to pile upon that guess the guess that an increased tax levy will be necessitated, by the guessed deficit. And it will be presented, later, how needless all this straining is.
4. All laws must still be of general operation. That, of course, does not mean that a law is invalid because in its very nature it is available in a large city only, but it does mean at least that it must be applicable alike to all cities of substantially'the same size.
Ifnder the construction of the majority, if conditions at Dubuque are such as that it may in reason be claimed that the establishment of such court will not produce an increase in tax levy, the women of Dubuque cannot vote on establishing a municipal court. If in Davenport .the general fund is practically exhausted, or what is on hand is not available, then the same law which keeps the women of Dubuque from voting on this proposition permits the women of Davenport to vote on it.
If women may vote on whether a municipal court may ■ be established, because in some way that is equivalent to voting on the increase of a tax levy, it must follow that a vote on the abolition of that court is the equal of a vote to decrease the tax levy. So, then, women may vote on whether a munici*702pal court shall be established, and may not vote on whether it shall be abolished after it has been established, no matter how much abolition would decrease her tax burden.
If the fact that expenditures must be made to carry out. the vote establishing this court gives women authority to vote upon the establishment, then the women of Polk County outside of Des Moines were entitled to vote on this proposition. These very expenditures are to be apportioned, half to the city and half to the county in which the city lies. If the. possible expenditure of the half paid by the city gives authority to vote because suóh possible expenditure is the equivalent of an increase of the tax levy, then the expenditure of the other half is just as much an increase of the tax levy. It may be said that the reasoning of the opinion is inapplicable because neither men nor women outside of Des Moines should vote on whether that city 'shall have a municipal court; that their only right is to help pay for it. But .may those who believe that the demands of justice, or their conception of what is justice, warrant the judicial repeal or amendment of statutes, consistently take such ground? Is not the maim argument of the opinion the more applicable because of this difference? For, if it be so wrong to make the women of Des Moines pay taxes for a municipal court in Des Moines unless they may vote upon whether it shall be established, as to justify the court in enlarging the Code, how much more outrageous it is to make women outside pay for a municipal court that belongs not to them, but to the city, and yet deny them the right to vote on whether they shall thus be burdened.
My argument is, of course, not that the women of Polk County outside of Des Moines should' have been permitted to vote on this proposition, but that the fact that upon the reasoning of the majority they should be allowed to, proves that the women of Des Moines should not have been allowed to. Nor that any of the things should be done which erroneous view of the statute makes permissible. I am merely *703trying to point out how consistent with itself truth always is, and how one may not depart from the true logic of a situation because where it leads is not pleasing, without being forced into numberless and patent inconsistencies and absurdities.
5. I will assume that the burden is on the dissenter. Therefore, while it militates against the opinion if it argues badly, this burden is not always discharged by demonstrating that fact, since the conclusion may be right, though the reasoning be untenable. In proceeding thus far, too, something has been assumed. It remains to show, if I can, without any such assumption, and affirmatively, that the conclusion is wrong, and that authorities invoked for it do not sustain it.
I agree that statutes, generally, “ought not to be given a too narrow or strict construction . . . but rather a liberal construction in order that the purpose of the legislature may be^carried out”; and that, where the intent of a statute is apparent, “the court should indulge in no refined distinctions to defeat the legislative purpose or to minimize its operation or effect”, and that “it is manifest that by enacting Section 1131 the legislature intended to give some rights to women or extend their rights”. But I venture to assert that Code Section 1131, the statute which grants whatever right to vote that women have, should be interpreted more strictly than many other statute provisions. True, Coggeshall v. City, 138 Iowa, at 733, indicates in a general way. that Section 1131 should be liberally construed — probably by reason of the provisions of Section 3446. If three things are kept in mind, it will be clear that Section 3446 does not warrant that 1131 be “liberally” construed, and clear that same should, instead, have an interpretation that is strict, or, at the least, one that is strictly natural and unstrained. These three things are: (1) Section 3446 has been uniformly construed to deal with purely remedial statutes; (2) the Coggeshall case itself negatives what it says as to liberal construction, because it holds that Section 1131 is in the nature of a statu*704tory exception tó the general statute law on its subject, in that the'case says “the privilege of voting is limited to males in this state, save on certain questions clearly pointed out in Section 1131”; (3) because Baker v. Clowser, 158 Iowa, at 161, holds that Section 3446 only negatives, “the rule of the common law that statutes in derogation thereof are to be,strictly construed”, and has no reference “to the rule of construction to be applied in determining the extent of a statutory exception to a general statutory provision”; and that, “of course, the exception goes no further than the language used in providing for it will fairly warrant, and it must be presumed that, beyond the scope of exception thus provided for, the general statutory provision shall apply”. As already said, the Coggeshall case declares that “the privilege of voting is limited to males in this state, save on certain questions clearly pointed out in Section 1131 of the Code”. If that does not constitute this section an exception to a general line of constitutional and statute provisions, it will be found difficult to find words to create such an exception. The rule is that men alone may vote.. The only exceptions are found in Section 1131. The one exception relied on to sustain the right of women to vote on whether a city shall establish a municipal court is that they may vote “on the question of increasing the tax levy”. The exceptions in that statute, including the one just quoted, are each and all pure grants of rights — of rights, that do not exist without such grant. As to such, more strictly even than as to writings generally, is the rule enforced that no extraneous matter or reasoning is available for enlargement of the letter, unless the words as written are palpably ambiguous. There is nothing ambiguous about the provision that women may vote “on the question of increasing the tax levy ”.
Words certainly no more clear, and found in statutes giving women limited voting rights, have quite frequently been construed to mean just what they say.
Of course, a grant that women might vote at all elec*705tions pertaining to school matters has been held to give them the right to vote on whether bonds in a stated amount should be issued for the erection of a high school building — Hall v. City, (Wis.) 107 N. W. 31. People, etc., ex rel. Tilden v. Welsh, 70 Ill. App. 641, is that giving them the right “ ‘to vote at any election held for the purpose of choosing any officer under the general or special school laws of this state’ ”, does not authorize women to vote on a proposition to establish a township high school, submitted at such an election. In State ex rel. Scott v. Perry, (Kan.) 33 Pac. 956, is decided that, though the cities of Kansas are “townships”, within the meaning of the Constitution and statutes for the purpose of the election of justices of the peace, yet as such officers, although elected within a city are not strictly city officers, an act giving women the right to vote for ‘ ‘ city or school officers ’ ’ does not confer upon them the right to vote for justices of the peace in the cities of the state. ,
In Wisconsin, the Constitution is not in the way. Therefore, the construction by its Supreme Court of a statute which allows women to vote on the selection of officers is the construction which that court would give to any grant of vote permitted by the Constitution. In Brown v. Phillips, (Wis.) 36 N. W. 242, the act under consideration was entitled ‘ ‘ an act relating to the exercise of the right of suffrage by women upon school matters”, and provided that women might vote at any election “pertaining to school matters”.
. The charter of the city of Racine .provided that “ ‘the public schools in said city shall be under the supervision and management of the board of education, consisting of one school commissioner from each ward. Such commissioners shall be appointed by the mayor, subject to confirmation by the common council’.” All contracts entered into by such board of education, except with teachers, were required by the charter to be countersigned by the city comptroller, who is to keep an account of the liabilities incurred by the board for *706each current year and report the same to the city council. A board of county supervisors exercises all legislative functions of the county as a body corporate, and cities are represented in such board of supervisors. A municipal election was held in Racine for the election of mayor, city clerk, comptroller, justice of the peace, assessor, city marshal, and alderman for ea,ch ward and a supervisor. The plaintiff, a woman, claimed the right to vote a tendered ballot with the names of all candidates for offices other than said four cancelled out, and demanded to thus vote upon the selection of these four officers because, since they performed some duties, as above shown, relating to school matters, ah election at which they were chosen was “an election pertaining to school matters”, within the meaning of the statute. Plaintiff ‘ ‘ contended that such right extended to the voting for any officer having any duty pertaining to school matters however remotely”, while defendant “claimed that such right only extends to the voting directly for school officers”. It was held that it is the character of the election itself which determines the right of women to participate in it, and that the mere fact that a city, county or state officer may, as incident to his office, be required to do some act which may, more or less remotely, affect schools, does not make the election of such officer one pertaining to school matters, and this, though the charter required the mayor to nominate, and with the approval of the common council appoint, school commissioners, whose duties pertained to school matters, it being further held that the act of electing or choosing the mayor was in no sense the act of electing or choosing such school commissioners.
In In re School Committee of Town of Johnston, (R. I.) 33 Atl. 369, it was claimed that a vote for abolishing a school district was illegal because it was ruled by voters who were by statute disqualified to vote on a proposition imposing a tax or expending money; that the disability was vital because the abolition of the district involved, or might involve, imposing a tax or expending money; and that.the vote to abolish “is *707practically a vote to impose a tax, because, under the law, a tax equal to the amount of the appraisal of the school property is to follow”. To this the court says that, “while this is true, it is, nevertheless, quite different from an ordinary tax”. Proceeding then to deal with the matter somewhat along the lines involved in pointing out that the municipal court will have an income, it is said that “none of the amount so assessed goes to the town, but it is all remitted to the taxpayers of the several districts, in proportion to the value of 'the district property taken by the town, for the purpose of equalizing the contributions thus made ’ ’, and is, therefore, ‘ ‘ a scheme for equalization rather than a tax”. The court then continues that in the case of Council of Town of Cranston, (R. I.) 28 Atl. 608, it was said that “it does not follow that a registry voter is disqualified because the ultimate result of action taken may affect taxation”; for illustration, because “dividing a school district would affect the expense of maintenance, and the area of taxation ’ ’.
It is true the argument is evolved 'for the purpose of enlarging franchise, and that, perhaps, a more liberal rule prevails in that than where an attempt is made at limitation. But the fact remains that it is a clear holding that voting to tax or expend money is something different from taking action which may, by possibility, result in expenditure or taxation.
6. But if these shed no light on how the grant in our statute should be interpreted, and if aid in construction be needed, better help than unsound reasoning is available. Before the Code was revised with the help of the Code Commissioners, the grant in Section 1131, Code, 1897, was that women might vote at certain elections “held for the purpose of increasing the tax levy”. 25th G. A., Ch. 39. It is thoroughly settled that verbal changes made on the recommendation of the commissioners are to be treated as stating equivalents by the use of words more apt than those used before revision. See McDonald v. Anchor Mut. Ins. Co., 116 Iowa 371, 373; Saunders v. City of Iowa City, 134 Iowa 132, 140; Raher v. Raher, *708150 Iowa 511, 518; Baker v. Clowser, 158 Iowa, at 160, 161; Hammond v. Waldron, 153 Iowa, at 439; Des Moines City R. Co. v. City of Des Moines, 152 Iowa, at 21, 22; Eastwood v. Crane, 125 Iowa, at 714, 715. We must then treat present Seetibn 1131 as the equivalent of a provision that women may vote at an election held for the purpose of increasing the tax levy. The words “for the purpose of” would seem to be beyond the need of construing, even if the words “on the question of increasing the tax levy” are not. Against an assertion that the referendum involved was an election held “for the purpose of increasing the tax levy”, no argument is possible. Nothing can be said except to deny the assertion. What more can be said in reply than that an election on-whether a municipal court shall be established is not an election called “for the purpose” of increasing the tax levy? One cannot add to a truism by argument, nor by argument strengthen a self-evident proposition. The speaker of the house of representatives is one who, upon certain contingencies, may become president because he is speaker. What “argument” could be urged against an assertion that the election of speaker was a presidential election? We now háve an election called, for one thing, for the purpose of electing senators of the United States. Before the people were authorized to elect a senator, the election was by the general assembly. It was certain that they would elect senators. Was the election of members of the assembly an. election “for the purpose of electing a United States Senator”?
Talk about taking into consideration such claims as that the voter understood a tax levy might or would result. What is better understood than that a vote for presidential electors is intended to be a vote for a candidate for president? Who would claim in a court that, therefore, a legally authorized, direct vote for that candidate was cast? Unlike whether an increased tax levy will follow the establishing of a municipal court, that presidential electors will choose for president according to the vote of the people, is very near to certainty. *709This is proved by history and guaranteed by implied contract which no such elector is likely to breach. But it will not be disputed that a vote for elector is not a lawful direct vote for president. On the theory of the opinion, while an election to name presidential electors who choose the president and will elect him according to a preference expressed by those who chose them, is not, in law, an “election for the purpose of electing a president”, one called to determine whether a municipal court shall be established, is “an election for the purpose of increasing the tax levy”. In the one case, it is a certainty that the vote will make a president; in the second, it is at best a guess whether an increased tax levy will follow; but, again on the theory of the opinion, the one is not called for the purpose of electing a president, but the other is called for the purpose of increasing the tax levy.
And how utterly needless all such straining is. What is there unnatural, or injurious to the rights of women, in a construction that they may vote only when the very question submitted is whether the levy shall be increased? It is confessed that they are hot entitled to vote on the establishing of this court unless that involves whether the rate of levy js to be enlarged. • If the proposal fails, there will be no tax to raise. If it carries, that, ipso facto, adds nothing to taxes. That can happen, in no view, unless the court creates a deficit. Why not let the man vote take the chances on whether the court if established will be self-sustaining, and on whether if it needs taxes the vote of both sexes will authorize a levy to raise them? Why proceed on debatable ground when both certainty and'protection of all rights may be had? Why insist on substituting mere speculation for an actual situation? The statute rights of women may be amply protected by letting them vote whenever the question whether taxes shall be levied for the municipal court actually has arisen. Though not permitted to vote on the establishment, there is no chance to burden them with taxes for this purpose, without opportunity to vote upon whether these shall be levied, if the levy may not *710be made except at an election, at which they are permitted to vote. Why not, therefore, obey the statute ? Its very arrangement, framework and clear words all contemplate that they shall not vote on a proposal merely because it is or can be claimed that increased taxes may sometime or in some conditions follow; that they may vote only when the proper authority has determined the tax must be raised and asks them to say whether they agree. It is not even permitted to vote on whether the levy shall be increased. The words of grant are that they may vote “on the question of increasing”, etc. So far as it is in human power to express intent by words, these provide for voting upon a formulated and submitted proposal to increase the levy, as distinguished from one as to which it may be claimed and denied whether it will ever cause a tax levy, or how large a one. The protection of the voter of either sex demands this construction. On the other hand, a vote for a proposition may result in no tax, a small one or a very large one. ITe who supports it on assurance that the tax will not be burdensome has no redress. This is especially so of women, because, confessedly, they cannot vote to abolish. But if the authorities give a chance to vote on the question, all this is obviated.
As it seems to me, all that can be said against this is that, if all the eggs are put into one basket, it may save the cost of a merely possible second referendum vote; that it is more advisable to take chances on a single election,- which is not sanctioned by law, than to have two elections, legal beyond doubt, one of which may never be held.
Let me once more borrow from the dissent of Mr. Justice Marshall in Hall v. City of Madison, (Wis.) 107 N. W. 35:
‘1 The question involved here is not one to be viewed very much by the light of sentimental considerations, nor that of public policy. The former may embellish truth, but does not point the way to it. The latter may, in a proper case, make language, otherwise plain, appear to be ambiguous, and justify judicial construction, and aid in that regard, but otherwise *711it is a matter solely for legislative consideration. Where words are plain and, taken as they read, lead to no absurd consequences, no consideration of public policy, in the judicial view, can legitimately create ambiguity, giving rise to opportunity and justification for varying the literal sense. Applying the rule to a statute, ‘there can be no reason for refusing to admit the meaning which the words naturally present; to go elsewhere in search of conjecture in order to restrict or extend the act, would be but an attempt to elude it. . However luminous each clause might be, however clear and precise the terms of it, all this would be of no avail, if it be allowed to go in quest of extraneous arguments, to prove that it is not to be understood in the sense which it naturally presents.’ Smith’s Statutory'& Constitutional Law, § 478.”
II. Some reliance is placed upon Coggeshall v. Des Moines, 138 Iowa 730. The majority concludes that:
“In the Coggeshall case the question was not whether a tax in any certain amount should be levied, but whether $350,000 should be raised by the levy of a tax, or the sale of bonds. The discussion in that case is that it is not necessary to specify the precise amount of bonds or tax.”
That this is singled oiit, is fair evidence that it is because of this situation it is thought the Coggeshall case, while “it may not be directly in point” has reasoning that “has a bearing in the instant ease”. Frankness compels the statement that if all that is said in the Coggeshall case is decision, there is more in that case which has such bearing than is indicated by what the opinion claims for that case. But before entering upon what use the Coggeshall case is here, I feel it my duty to say that no member of the court who was of the majority in Hubbell v. Des Moines, 173 Iowa 55, should now concur in the statement of the present opinion, to wit:
“The Coggeshall case may not be directly in point, and there may be some discussion in that case not necessary to meet the point there decided, yet the reasoning there has a béaring in the instant case.”
*712In said dissent in Hall v. City, it is said that on some theories of what constitutes obiter, “a decision as a judicial rule goes really no further than the mandate: the decision of the ultimate question in the case, or questions essential to the final result. If that were correct, the major part of every legal opinion would be obiter. There would be very little use for writing legal opinions and preserving them as precedents. All that would be useful would be a statement of the facts and the decision.” I had not seen this when I wrote my dissent in Hubbell’s case, but voiced its thought by asserting that a decision which gives damages because that was done which constitutes a taking of private property for public use does not merely decide that damages were due, but as much, that the act for which the damages are allowed constitutes such taking of property. The inspiration for this protest was the conviction that, if a decision that damages were due because private property had been taken for public use could not safely be assumed to decide that the acts for which these damages were allowed constituted such taking, our decisions afforded the bar and the public no guide on what the law is. It remains for me to add that the uncertainty thus created is aggravated beyond all bearing, when the same 'Court that so rules in one ease, in the very next dismisses all limitations upon obiter, and gives to mere casual language, which has no question involved to rest on, the effect of the laws of the Medes and Persians. I may be unduly aggressive on this. If so, that is perhaps explained by my having so very recently left the ranks of those who suffer from these practices, while my colleagues have been so long away from the bar and its troubles as that, like the dentist who advertised that he extracted teeth without pain, and who explained to a sufferer that he meant without pain to himself, they have forgotten that the patients of this court suffer if, whenever we find it hard to reach a conclusion which is desirable, we thus indulge in playing fast and loose with what is still politely termed stare decisis.
*7132.
"What that is relevant here does the Coggeshall case decide? To answer, there must be considered: (1) What referendum vote is the subject of inquiry? (2) What statute is being construed? That being ascertained, if the referendum and statute there in review do not substantially differ from those involved here, the ease controls the present appeal. As to what is obiter, the test is quite as simple and sure. Whatever is said that is reasonably relevant argument on the question of whether the statute involved in the Coggeshall case authorizes women to vote on the referendum involved in that case is not obiter; all else is.
In the Coggeshall case, the question submitted wa®:
“Shall the city of Des Moines erect a city hall at a cost not exceeding $350,000?” 138 Iowa 731. And Chapter 34, 32 G. A., expressly provides that for the purpose of paying for the- construction of such building and the purchase price of the ground, the city shall have power to levy a stated additional tax (in the enactment of which, the legislature evidently forgot the rule of the majority that authorizing a vote upon whether a building shall be erected of itself authorizes the levy of additional taxes and the issuance of bonds). Now, it being certain and definite and upon the ballot that the question was whether the city should erect a hall at a cost not exceeding $350,000, and said Chapter 34 being in effect, it was truly quite immaterial to say:
“ It is immaterial whether the question specify the precise amount of bonds to be issued or tax levied or authorize the construction of an improvement involving the raising of money in one or both of these methods with which to pay the cost. ’ ’
The statute considered in the Coggeshall case was not Section 1131, but that section plus Chapter 34, 32 G. A., and the ease well adds:
“These different sections are interdependent, and were enacted with a view to the accomplishment of a single object, *714and none of the accepted canons of construction lend support to the contention of appellees that each of the first three should be held to confer separate powers, each independent of the other; only the first being limited by the fourth. Ye are of the opinion that they should be construed together,- and that ah affirmative vote by a majority of those voting is essential as a condition precedent to the levying of the special tax or issuance of bonds for the payment of the building.”
Voters, in common with all persons, must be held to act in recognition of existing law. Therefore, at the referendum vote to build the city hall in Des Moines, the one involved in the Coggeshall ease, the ballot had upon its face all that was printed thereon and the provisions of said act of the general assembly, and the question submitted was, therefore:
. “Shall the city of Des Moines erect a city hall at a cost not exceeding $350,000, and at its pleasure levy upon all the property within the corporate limits of the city subject to taxation for said purposes, additional to all other taxes now provided by law, a special tax of not exceeding in any one year two mills on the dollar for a period of years not exceeding twenty, and in anticipation of the special tax so authorized issue bonds and sell the same, said bonds to become due at different periods, but none of them to be due and payable in less than five or more than twenty years from date?”
To hold that voting on such a proposition is voting on the borrowing of money for municipal purposes, or issuing bonds therefor, or increasing the tax levy, is manifestly right. Therefore, the Cogg&shall ease rightly reached the conclusion that women should have been permitted to vote on the question of the erection of said city hall. The vital difference is that no such provision as is found in Chapter 34, 32 G. A., and no provision authorizing a special or additional tax, or any tax, or the issuing of any bonds, in aid of the establishment of a municipal court, exist.
In the present case, the question was submitted'whether there should be an establishment under the provisions of Sec*715tion 694, etc., of the Supplemental Supplement to the Code of Iowa, 1915. There would be a perfect parallel between this and the Goggeshall case, if the section referred to on the municipal court ballot, had contained provisions authorizing borrowing money or issuing or selling bonds.
It was quite needless to say (138 Iowa 733) that “statutes in this state are to be liberally construed, to the end that the object had in their enactment be effectuated”. The conclusion reached was warranted on the strictest construction of the statute. It was perfectly warranted to say that “this was a city election, and . '. . the vote was both on the question of issuing bonds and on the question of increasing the tax levy” (138 Iowa 732). All this is manifestly true of the proposition upon which the vote at said city election was had. It is warranted to say that (138 Iowa 736) “the question submitted involved that of issuing bonds and increasing- taxation”, but not warranted to say further, in apparent forgetfulness of what was emphasized before, — to wit: the factor cut by Chapter 34 of the Acts of the 32d General Assembly; — ■ that all this is so because of the provision of Section 1131. The opinion had made it too clear for argument, in doing the deciding part of the opinion, that the conclusion was not reached “under the plain provisions of Section 1131”, but upon that provision treated together with said provision of the general assembly.
All further said in the Goggeshall opinion along these lines is: “The consequence of the election is the same in either event. What practical difference is there between voting a tax to be levied at so many mills a year until $350,000 is raised, or the issuance of that amount in bonds, the proceeds to be paid for the cost of a building, and voting for the erection of a building at that cost, thereby authorizing the expenditure of that amount to be raised by the city in one or both these methods ? In either event, the question of the issuance of bonds or increase of taxation is directly involved, and on that the voice of the women can no longer be silenced in this state, save *716by the repeal .of this statute. . . . It is enough that the question submitted involved the granting of power to the council of the city of Des Moines to make a special tax levy or to issue bonds, and that is the only matter ever determined by the voters of an election called to pass on such a question. . . . The vote of the people never operates as a levy nor the execution of bonds. It merely empowers the proper officers to do these, things, and this may be accomplished by a direct expression on the issuance of bonds or increase of taxation, or indirectly by instructing the officers to make improvements or erect buildings which necessarily have this effect.” (138 Iowa 732, 733.)
Some of this is quite unnecessary to the decision. But all of it is true as applied to the record in that case. Enough has been said to make plain why I think it effects nothing in this case.
Division II.
My brothers of the majority have laboriously, thoroughly and successfully demonstrated that the honest result of an “election” should not be nullified, and those legally participating therein disfranchised, because election officers -have indulged in nonprejudicial departures from purely modal, and therefore directory, requirements. This is an undenied and undeniable premise for any conclusion that may properly be drawn therefrom. But that a premise is sound is no proof that a deduction therefrom is warranted. It is regrettable that so much strength was expended in founding said premise, and nothing advanced to fortify the deduction. No energy need have been expended to support the position that such departures will hot be.permitted to have such effect. It is regrettable that none was expended to prove that an entire failure to provide booths for the use of the electors is such immaterial departure; nor upon whether the possibility of “disfranchisement” is involved in a referendum vote which the majority concedes is not within the meaning of the word *717“elections” as used in constitutions and statutes, because “elections” thus used means elections of officers only.
It will be found that said general rule has been mainly applied in what are not, in law, elections (see the Coggeshdll case, 138 Iowa 739), and that, if applied in contests that are not, in strictness, elections, the rule against disfranchisement was announced without any consideration of whether its applicability was not lost because the contest passed upon was not what is in strictness an election.
Unlike an election in strictness, the setting aside of referendum votes like unto the one here in consideration does not disfranchise. Another referendum can be called and all entitled vote thereat. Most of the general rule rests upon the fact that if a general election, say for officers, be declared illegal, the elector cannot express his choice on officers, again, say, for two years. And it may result that for these years men hold over whom the voter wishes to retire, or, as in the case of judges, that a vacancy thus occurs, and appointment takes the place of popular election.
2.
Of the cases relied on by the majority, the following do no more than deal with what are or should be confessedly mere nonprejudieial irregularities and departure in detail; and none of them involve the absence of booths or any irregularity concerning booths. Dishon v. Smith, County Judge, 10 Iowa 212; Kinney v. Howard, 133 Iowa 94; Short v. Gouger, (Tex.) 130 S. W. 267; State ex rel. Walkin v. Shanks, (S. D.) 125 N. W. 122; McGrane v. County of Nez Perce, (Idaho) 112 Pac. 312; Murphy v. City of Spokane, (Wash.) 117 Pac. 476; Lehigh Tile Co. v. Inc. Town of Lehigh, 156 Iowa 386. How much value there is in State ex rel. Smith v. Burbridge (Fla.), 3 So., this statement, found at page 877, should settle. It is:
“Not only is it a fact that no law has been violated, nor any regulation of law departed from, in the appointment of the polling places in the several wards, but it is also satisfac*718torily shown by the record that proper measures were taken to inform the public as to the same. ’ ’
In Moyer v. Van de Vanter, (Wash.) 41 Pac., at 61, it is said that “Legislation going to promote the honesty of elections is jnost beneficial in character, and as a means of securing this end the general policy of the law is that the ballot shall be a secret one, that it may not be known for which candidate any particular voter voted, in order that bribery may be prevented.” Literally, all that is said as to booths is this: “The fact that, the election officers failed to have booths erected which complied with the law ; . . was also but an irregularity which would not vitiate the election*” (Page 62 of 41 Pac., right column.)
In Altgelt v. Callaghan, (Tex.) 144 S. W. 1166, one holding is that the failure of the election officers “to require voters to prepare their ballots in a voting booth, as required by law”, .does not invalidate the votes of those not using the booths. It is said (1169, right column):
‘ ‘ Certain means are prescribed by law as the most certain to bring about the desired result. Some of these, from their very nature, or from the manner in which they are prescribed, are deemed absolutely essential to the accomplishment of the desired result. Among these may be named the requirement that the voting shall be by ballot. ’ ’ And that this and others “are prescribed to insure perfect freedom of choice to the citizen”. Further, that “The provision of the law in regard to voting booths is for the purpose of obtaining secrecy of ballot, and is peculiarly for the benefit of the voter, and, while the law in regard to voters’ preparing their ballots in the booth should be enforced, the failure to do so would not invalidate the votes of those not using the booths. ’ ’
All of which makes it apparent that the booths were furnished and that' the decision, as distinguished from mere language, is that the failure of the election officers to require the voters to use the booth is not enough to invalidate a regular election.1 ' ;
*719Perry v. Hackney, (N. D.) 90 N. W. 483, involves a question connected with booths, and the majority is.right in citing the case for the proposition that what occurred in that case did not go beyond the violation of a directory' statute. But it will be found that it is decided, and this appears in the syllabus prepared by the court, that the ballots “were marked by the electors in secret”. So, of course, the means of voting in secret could not have been absent. The point decided is that a precinct will not be thrown out because of failure of the officers “to comply strictly with the statute prescribing the manner of preparing booths and guard, rails, inasmuch as such irregularities did not defeat the purpose of the requirement”.
Cook v. State, (Tenn.) 16 S. W. 471, involves no booths and passes upon nothing more than whether the Australian ballot law is violative of constitutional provisions against educational tests, and the like. Peabody v. Burch, (Kan.) 89 Pac. 1016, involves failure to put official endorsement on the ballot, and the placing a party ticket thereon where the party had fallen so low in numbers as not to be entitled to such recognition.
In the last analysis, the opinion relies upon such unquestioned generalities as: “ It is the duty of the court to sustain an election authorized by law if it has been so conducted as to give a free and fair expression of the popular will and the actual result thereof is clearly ascertained”; and upon texts that: “Where an election appears to have been, fairly and honestly conducted, it will not be invalidated by mere irregularities which are not shown to have affected the result, for in the absence of fraud the courts are disposed to give effect to elections, when possible. And it has even been .held that gross irregularities not amounting to fraud do not vitiate an election.”' 15 Cyc., pp. 372, 373.
It will be’ found' that in support of these very texts are cases like Melvin’s, 68 Pa. 333,- 339, which holds that it is well settled “that a whole election district may be stricken out, on showing an entire disregard of conformity to law in *720holding it, either by design or ignorance”. The main flaw was not holding the election at the place designated by law, for which the voters were not to blame. It is said of this that the court below erred because it seemed “entirely to ignore, as of no consequence, a compliance with the law fixing the places for holding the election in these districts by acts of the legislature and court” (337 and 338 of 68 Pa.). “A fixed place, it seems to me, is as absolutely a requisite according to the election laws as is the time of voting. The holding of elections at the places fixed by law is not directory; it is mandatory, and cannot be omitted without error. I will not say that in ease of the destruction of a designated building on the eve of an election, the election might not be held on the same or contiguous ground as a matter of necessity. . But then the necessity must be absolute; discarding all mere ideas of convenience. It is, however, not necessary to adjudicate authoritatively as to this.” •
Later, I shall attempt to show that holding this election in the wrong place is not more vital than denying the opportunity for voting in secret.
In another- case cited for said text (Van Amringe v. Taylor, 12 S. E. 1005, 1006), a ease involving the assumption to act as registrar by one who was not a de fado officer, the Supreme Court of North Carolina held that:
“An essential element of a valid election is that it shall be held by lawful authority, substantially as prescribed by law. It is not sufficient that it be simply conducted honestly; it must as well have legal sanction, the statutory provisions and regulations in respect to, public elections in this state must be observed and prevail, certainly in their substance. Otherwise, the election.will be void, and so treated. Therefore, the contention that if the election in question was simply conducted fairly and honestly it was valid, is unfounded. ”
Said cited text also says: ‘£ Since the first consideration of the state is to give effect to the expressed will of the majority, it is directly interested in having each voter cast a *721ballot in accordance with the dictates of his individual judgment. . . . Courts have uniformly held that when the statute expressly or by fair implication declares any act to be essential to a valid election, or that an act shall be performed in a given manner, and in no other, such provisions are mandatory and exclusive.” 15 Cyc. 317.
Young v. Simpson, (Colo.) 42 Pac. 666, and Dickinson v. Freed, in the same court, 55 Pac. 812, 814, involve no violation of secrecy, nor any question about booths, but in recognizing the general rule say:
“The principal object of the rules of procedure prescribed by statute for conducting an election is to protect the voter in his constitutional right to vote in secret; to prevent fraud in balloting, and to secure a fair count.”
It is conceded that no voting booths were furnished or used in this election, and stipulated that the city was without booths for use thereat; that the city clerk was not furnished with them to be used for the several precincts of the city. The opinion correctly states that appellants contend it was incumbent upon the mayor and clerk to provide the necessary supplies and equipment for the holding of elections, including the booths for screening the voter while marking his ballot, .and to provide for secrecy in such marking so that' there can be no interference or influence upon a voter while exercising the right of suffrage. It says, further, that the allegation and claim of plaintiff with respect to the interference by judges of election is based upon the fact that in at least one instance one of the judges, without request from a voter, opened the ballot containing the proposition and stated to the prospective voter: “If you are opposed to the present system of justices of the peace and police court, which you are, you will vote ‘yes’ ”, indicating on the ballot where he should mark the same.
Whether it may rightly be said that this contention of appellant is untenable, and the matter complained of, of no *722consequence, would seem to depend. rather upon what is a reasonable construction of the statute on the subject, and proper consideration of the objects of the statute, and of whether requirements effectuating secrecy are mandatory, than upon proving that nonprejudicial departures will not disfranchise voters.
3.
It is more than fair to the majority to say that the consideration of the cases and texts thus far commented upon and which, as I understand it, do not go outside of what is cited and relied upon by the majority themselves, indicate that the so-called Australian ballot, system does attach some weight to secrecy; that they indicate, quite strongly, that, as distinguished from nonobservance of details, a complete failure to obey some substantial provision will not be tolerated; and that,’ while they do not say that such a disregard of statute as is utter failure to provide booths violates the substance of the statute, the impression is conveyed that it is such a violation.
It should be conceded that the legislature could make any provision of the election statute mandatory; that it can do this only by words which, reasonably construed, indicate such purpose, and that any provision involving the secrecy of the ballot is, in such sense, presumed to be vital as that words less positive will, when dealing with that subject, be dealt with as mandatory more readily than if used in a provision, say, that the ballots voted shall be initialed by the election officers. I admit that though the letter of a statute designed to obtain secrecy be departed from, and secrecy is still in substance made obtainable, such departure is merely one from detail. "What I am speaking of is a confessed disobedience of statute which makes impossible to vote in secret — not of a defective booth; not one placed in the room at a place other than prescribed by statute; not one whose writing shelf is not of the required height; but of the total absence of booths.
*723Section 1113, Code, 1897, provides that conveniences and supplies shall be provided which shall include “a sufficient number or supply of booths . ■ . . to enable the voter to prepare his ballot for voting, screened from all observation as to the manner in which he does so.” Not content with this,, other provisions are made so that others than voters cannot get nearer to the booth than within six feet; still others, that the booths shall be reachable only by a guard rail erected to keep persons from approaching to within six feet of the booths. Still not content, there is a provision that the booths shall be in plain view of the election officers, and also of persons outside of the guard rail. Each side of the booth is to be seven feet high, the door or curtain thereof shall extend within two feet of the floor, and shall be closed while the voter is preparing his ballot.
As said, I am not claiming that if the booth were six feet high instead of seven, or if the curtain extended to within a foot of the floor instead of two feet, or, for that matter, did not reach the floor by t\$KKfeet and a half, this would vitiate the vote. What I do claim is that these details, added to the provisions of substance, indicate in the plainest possible words that the intention was to require that to be done which would make it practically impossible to know how the voter voted. And I contend that an election at which all who come must vote in one room, open to the observation of all others voting and of all bystanders and of the officers, where voting is done under conditions by which an election officer sees the ballot, argues with the voter on how to vote, and points out the place on the ballot where thus to vote, does not provide means for secret voting.
Just how could the legislature have more effectively declared that the failure to have booths at all was considered a vital defect or, rather, that the supplying of booths was considered matter of substance, unless it had indulged in the absolutely unusual, if not unheard of, course of adding to 'the statute, “and the provisions hereof shall be mandatory”?
*724While, as is usual in "using case law, it is found that some things happened in Banks v. Sergent, (Ky.) 48 S. W. 149, and in Clark v. Robinson, decided by the Supreme Court of that state, in 166 S. W. 801, 803, 804, in addition to the denial of the right to vote in secret, I think it beyond reasonable dispute that these cases hold expressly that a precinct should be cast out where the secrecy of the ballot was denied. In Conaty v. Gardner, (Conn.) 52 Atl. 418, and Hayes v. Kirkwood, (Cal.) 69 Pac. 30, elections are sustained though there were departures from required details with reference to the placing of and the entrance into and passing from the booth. None the less these two indicate that a departure consisting of having no booths at all, and no arrangement for secret voting, would not be thus tenderly dealt with.
4.
Now, to be sure, there is no proof, and usually there cannot be, that the vote was influenced by the publicity of the voting. Within the reasoning of the Coggeshall case, 138 Iowa, at 742, 743, such injurious consequence^TOust be presumed. Any other rule would defeat such statute, no matter how mandatorily worded. It should be presumed that the legislature presumed that freedom of the ballot would depart the moment the screen from observation was taken away.
Division III.
The majority says: “It must be admitted from this record that there was not a strict observance of the registration laws by the registration officers. But it is clear that such officers attempted to provide a means for ascertaining the citizen who shall be entitled to vote, and this is the purpose of the registration laws. ’ ’
Eight here lies my point. I think the record demonstrates that this basic purpose was defeated. The object of the statute is to make easy and sure the checking up of the right *725of persons to vote, by providing, in substance, tbe carrying forward additions and subtractions to some one single specified book. The record, and, I regret to add, the opinion, have not enabled me to be as clear on this as I could wish; but it seems to me that there was no single and prescribed book, a consultation of which would enable the taking of steps to prevent fraud and, where that failed, to have it punished.
People ex rel. Johnson v. Earl, (Colo.) 94 Pac. 294, gets us nowhere. It once more is an affirmance that immaterial departures from registration statutes, like all other immaterial departures in other election statutes, are not fatal. That leaves entirely open whether what was done here is or is not more than a mere disobedience of the registration statute in some immaterial respect.
From the concession that without registration this referendum would be illegal, it would seem to follow that statements such as that the voter is not to blame for failure to obey registration statutes, and should not be obliged to take along a lawyer to ascertain whether the registry lists are legal, are not highly persuasive. For he would be just as little to blame if there had been no registration; in which case it is, as said, conceded that the election would be illegal.
It is true that for the manner that the registration lists here were provided, the voters were not to blame. It still remains the fact that the purpose of registration and of preparing lists of those who are registered involves other considerations than the hardship of affecting the voter with acts for which he is not to blame. As said, the ultimate purpose behind such statutes is to make it easy and sure to ascertain whether, someone tendering a ballot is entitled to cast it. If the .election officers had made no registry list, the voter would not be to blame. But it would still be true that without such list the means of anticipating, preventing and punishing fraud, and the deterrent effect of the presence of a proper registry list, would be lost. We seem here to be compelled to choose between on the one hand depriving a voter, who may have a *726second chance at a second referendum, of the right to vote at the first, and sustaining methods which are calculated to lead to fraud and corruption, even though the proof be not available that departure from the law has, in a particular instance, resulted in fraud and corruption.
, Too much stress is laid upon the doctrine that no departure from the provisions of election statutes will nullify the election unless it is claimed and — as it would be useless to claim it without proving it — proved that there was some effective fraud or corruption on the part of the election officers. Sufficient has been already said, and express words in cases relied on by the majority in other connections hold, that, if the purpose and vitals of the statute are disregarded, it is unnecessary to go into what is often the impossible burden of proving that fraud and corruption were practiced. It seems that it should not be required to prove that a gun was fired, pointed in the direction of a man; that the man fell down and was found with a bullet in him; and, in addition, that some eyewitness should say he saw the bullet hit the man.
Since the opinion admits that there was not a strict observance of the registration laws by the registration officers, I am unable to see upon what is rested the deduction that no prejudice was suffered, nor to understand the force given the failure to prove prejudice. I think prejudice should be presumed. It is not unreasonable to ask that, when substantial purposes of a statute are disregarded, the burden of showing that no harm resulted should be upon those who in such respects violated the law.
In the Coggeshall case, there were only two women who tendered a ballot. On the face of it, their being rejected was immaterial, because if they had voted, it could not have affected the result. But the court, speaking through Mr. Justice Ladd, demonstrates that, where it is publicly announced that the votes of women will not be received, though tendered, and there is reason to believe that this denial was known to and had consideration from a number of women large enough *727to affect the result of the election, the election will be set aside. To me, it seems not one whit more strained to presume that voters compelled to vote in the open were unduly influenced by what might happen to them if their vote became known, than to presume that women who did not actually offer to vote would have done so in sufficient numbers to change the result, if they had not acted under the belief that the election officers would not receive their votes. Both presumptions rest on putting the onus on want of prejudice upon the side by whom or for whom law is disobeyed. The one I would invoke here rests also upon the rule that he who best may know as to whether something was done or not done has the burden.
I would reverse.